Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to a telephone interview with Bureau Hailey on 01/24/2022.
Claim 1 has been amended as follows:
In claim 1, line 9, after the words “isolated in step b)”, insert the words --with a reducing agent that allows reduction of the disulfide bonds of the antibody moiety of the isolated ADC,--.
In claim 1 line 10, after the words “analysing the structure of the”, insert the word --reduced--.
Claim 4 has been amended as follows:
In claim 4, line 1, after the words “analysing the structure of the”, insert the word --reduced--.
In claim 4, line 2, after the words “drug-antibody ratio (DAR) of said”, insert the word --reduced--.
Claim 5 has been amended as follows:
In claim 5, line 1, after the words “wherein the structure of the”, insert the word --reduced--.
Claims 6-7 and 9-12 have been cancelled.
Allowable Subject Matter
Claims 1-5 and 8, renumbered as claims 1-6 respectively, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding surprising finding of prevention of dissociation ADC after affinity purification by reducing the affinity purified ADC with a reducing agent that allows reduction of disulfide bonds of antibody after the step of affinity purification is persuasive and thus the 35 USC 103 rejection has been withdrawn in view of Applicant’s arguments and amendments. Therefore, the closest prior arts of record do not teach or reasonably suggest a method of analyzing the structure of an antibody-drug conjugate wherein the method comprises a step of reducing affinity isolated ADC with a reducing agent that allows reduction of the disulfide bonds of the antibody moiety of the isolated ADS and analyzing the structure of the reduced ADC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641